IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50597
                        Conference Calendar




IN RE: LORENZO TIJERINA, Esquire,
                                                Appellant.


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-00-CV-666
                       --------------------
                          April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     This is an appeal from an order revoking Lorenzo Tijerina’s

license to practice law before the United States District Court

for the Western District of Texas.   Tijerina contends that the

district court erred in relying on Local Rule AT-1(d) inasmuch as

he is not a resident of Texas.   He avers that as a nonresident

his admission to practice before the Western District of Texas

should have been governed by Local Rule AT-1(e)(2), with which he

contends he has complied.

     These arguments were not presented to the district court

inasmuch as Tijerina failed to file a response to the district

court’s March 31, 2000, show cause order.     This court will not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50597
                               -2-

address issues raised for the first time on appeal.   Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999), cert.

denied, 528 U.S. 1138 (2000).   The district court’s revocation of

Tijerina’s license to practice law before the Western District of

Texas is AFFIRMED.